 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DERRICK OWENS,                                    No. 2:15-cv-0982 TLN KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   JACKIE CLARK, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On January 14, 2019, the undersigned held

18   a settlement conference, during which the parties reached a settlement. The court read the terms

19   of the settlement on the record to which the parties agreed. On May 21, 2019, plaintiff wrote the

20   undersigned a letter, acknowledging that it can take up to 180 days to receive the settlement

21   proceeds, but stating he would just like an update from the court on the settlement payment.

22          As plaintiff acknowledges, he was informed during the January 14, 2019 hearing that it

23   may take up to six months for the settlement proceeds to be applied to plaintiff’s inmate trust

24   account. Thus, plaintiff’s inquiry is premature because six months have not yet passed from the

25   January settlement proceedings. The court and defendants are not obligated to provide plaintiff

26   with status reports concerning the payment process. Rather, if plaintiff has not received the

27   settlement proceeds by July 15, 2019, plaintiff should first write counsel for defendants to inquire

28   as to the delay. Then, failing resolution of such inquiry, plaintiff may seek the court’s assistance.
                                                       1
 1             The court has reviewed plaintiff’s letter and determined that because it divulges

 2   confidential terms of the settlement, the letter will not be filed in this case.

 3             Accordingly, IT IS HEREBY ORDERED that plaintiff’s May 21, 2019 letter to the

 4   undersigned is premature and disregarded.

 5   Dated: June 5, 2019

 6

 7

 8

 9   /owen0982.setenf

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
